Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is responsive to communications: Application filed on 01/ 31/2019. Claims 1, 8 and 15 are independent claims. Claims1-2,4-6,8-9, 11-13, 15-18 and 21-26 have been examined and rejected in the current patent application. 
Applicant presents the following arguments in the March 17, 2022 amendment.
Applicant's arguments with respect to claims 1, 8 and 15 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR l.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR l.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/17/20222 has been entered.
Claims 1, 8, 15, 22, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Fennell et al. (US 2014/0351205 A1, hereinafter Fennell) in view of Gilder et al. (US 2018/0225345 A1, hereinafter Gilder), in view of Kaminski et al. (US 10,552,630 A1, hereinafter Kaminski) and Yeap et al. (US 2009/0254511 A1, hereinafter Yeap).   
Regarding independent claim(s) 1, Fennell discloses a method, comprising: receiving, by a computing device, a patron data management request from a requester to manage a master record of a patron (Fennell discloses for example, an enterprise may outsource various aspects of their business, such as customer relationship management (CRM), enterprise resource planning (ERP), and the like to an external vendor, (see Fennell: Para. 0025-0027). The instructions 1224 may be transmitted or received over the network 1226 via the network interface device 1220, (see Fennell: Para. 0096-0098). The process for maintaining consistency between two or more information sources is known as master data management (MDM). MDM system can include customer, product, vendor, employee, and similar information. Techniques described herein enable users to conduct all setup, configuration and management of MDM services using an Internet Web browser. The disclosed MDM system is multi-tenant, providing data management services to multiple clients concurrently at a single MDM instance and a user can request, they wish to have represented at the MDM system, (see Fennell: Para. 0025-0029 and 0042-0047). If a value of a source record stored therein has changed. If an atom associated with an application determines that a source record has been updated, the atom provides the updated information to the MDM system 131 and update a golden record associated with the customer information, (see Fennell: Para. 0030-0035). Note: Fennel teaches, as described above, patron data management as customer data management. Fennel discloses that master data as all the data critical to the operation of a business. The data is shared across company, department or enterprise databases which contains customer or patron information as well, this can also be done by request.   
However, Fennell does not appear to specifically disclose wherein the master record is integrated from a first data source having a first schema and a second data source having a second schema different from the first schema and wherein the first schema and the second schema are reconciled with a common exchange schema.
In the same field of endeavor, Gilder discloses wherein the master record is integrated from a first data source having a first schema and a second data source having a second schema different from the first schema and wherein the first schema and the second schema are reconciled with a common exchange schema (Gilder discloses the definition records may be stored in the definition server with one definition record per Zor ( or type Of remote collection customer) for each local LOB database 206 or table to collect from and or for specific "edge case" schema variation or local operating. The term point of sale ("POS") device means any type or form of electronic cash register including PC based, tablet or mobile devices used to record customer purchases and or record sale transactions, (see Gilder: Para. 0080 and 0134-0139). The structure of these data tables enables the comparison process to perform quickly and efficiently on the client side and these table structures (i.e. schema) are reconciled, or updated, to the current collection definition on each collection run. The data source can include data from one of a financial accounting application, a line of business application and point of sale application and or other LOB application or system (collection rules for data in the data source from the server), (see Gilder: Para. 0071, 0074-0078 and 0124). Note: these data sources are located within or operate internal to an organization (e.g. within their own private network, or behind an Internet firewall on a common shared network) and or transfer data from Internet based SaaS systems over the public Internet using Service Oriented Architectures (SOA) web-services with published, well-known or even privately negotiated interfaces or APis to extract data and send it into an ETL system. This reads on the claim concepts of wherein the master record is integrated from a first data source having a first schema and a second data source having a second schema different from the first schema and wherein the first schema and the second schema are reconciled with a common exchange schema); Gilder teaches that the heterogeneous data sources that can be applied for different business, different companies or different customer. Every business, company and customer have their own schema which defines how their data is organized. The different schemas include different tables, fields and datatypes and the relationship between the different entities.  The entities/databases are all different because of the different information put into the database from each other. All this can be integrated into a cloud database. 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the master data management of Fennell in order to have incorporated the automated order and update from device master record is integrated (cloud or SaaS systems), as disclosed by Gilder, since both of these mechanisms are directed to the collection, consolidation and general centralized data processing of business data is a necessary precondition to the operation of modern data warehouse systems also known as Business Intelligence (BI) systems and or "Big Data" (BD) systems. In order to analyze and or visualize the data, calculate statistics, compare values, identify or generate key data elements and in general provide modern business reports on business data, a centralized database system must incorporate, take in or consume and process data from one or more remote or external business systems. A database schema is like a skeletal structure representing a logical view of a whole database. It devises all the constraints applied to the data in a particular database. Whenever organizations engage in data modeling, it leads to a schema. A database schema defines how data is organized within a relational database; this is inclusive of logical constraints such as, table names, fields, data types, and the relationships between these entities. Schemas commonly use visual representations to communicate the architecture of the database, becoming the foundation for an organization’s data management discipline. This process of database schema design is also known as data modeling. These data models serve a variety of roles, such as database users, database administrators, and programmers. Patron means, a collection of data records containing all patron information for a particular Client. A set of data for an individual subject, such as a customer, employee or vendor. A data source is the location where data that is being used originates from. Most software systems have lists of data that are shared and used by several of the applications that make up the system. The core data within the enterprise that describes objects around which business is conducted. It typically changes infrequently and can include reference data that is necessary to operate the business. Customer information such as names, phone numbers, and addresses is an excellent example of master data. Management includes the tools and processes an organization uses to establish a single source of truth for all its critical data. Incorporating the teachings of Gilder into Fennell would produce a method, system and computer program product for controlling collection of data from heterogeneous data sources is disclosed, as disclosed by Gilder, (see Abstract). 
However, Fennell and Gilder do not appear to specifically disclose ordering, by the computing device, the patron data management request in a list of patron data management requests according to a priority level of the patron management request; and updating, by the computing device, the master record of the patron in response to the patron data management request based on the priority level of the patron data management request. 
In the same field of endeavor, Kaminski discloses ordering, by the computing device, the patron data management request in a list of patron data management requests according to a priority level of the patron management request (Kaminski discloses the MDM may acts as a hub to service multiple systems, some of which in turn may be an authoritative source of information for different aspects of information for an entity. Then identifying a business context of the request and assigning a respective priority to each of the record data fields, based upon the business context. For example, if the assigned priority of a data field 351 is relatively high, then the database source 305 assigned to the data field 351 should have a relatively high level of authoritativeness. Priority information may be assigned qualitatively (e.g., "high", "medium", "low", etc.) or quantitatively (e.g., on a scale of 1 to 5, a percentage scale, a numeric weighting, etc.), (see Kaminski: Col. 12 lines 1-67, Col. 19 lines 1-67 and Col. 20 lines 1-67). This reads on the claim concepts of ordering, by the computing device, the patron data management request in a list of patron data management requests according to a priority level of the patron management request); and 
updating, by the computing device, the master record of the patron in response to the patron data management request based on the priority level of the patron data management request, a request type of the patron data management request, and the requestor (Kaminski discloses the MDM mediation application would receive updates from multiple sources, act as a broker to determine which updates are to be regarded as authoritative (i.e., a "master record") and then provide this updated data to all subscribing systems. The systems in an organization to receive updates of data that has changed in another system. The cloud-based master record about the recipient, because the master record may have been updated. A conventional Golden Record sets up a maintaining organization for failure, because data is not static but rather often changes significantly over time, (see Kaminski: Col. 7 lines 1-67, Col. 15 lines 1-67 and Col. 16 lines 1-67). The business context may be inferred from a characteristic of a requestor of the request (e.g., an identity of the requestor, affiliation of the requestor, etc.). Priority information may be assigned qualitatively (e.g., "high", "medium", "low", etc.) or quantitatively (e.g., on a scale of 1 to 5, a percentage scale, a numeric weighting, etc.), (see Kaminski: Col. 9 lines 1-67, Col. 10 lines 1-67 and Col. 19 lines 1-67). This reads on the claim concepts of updating, by the computing device, the master record of the patron in response to the patron data management request based on the priority level of the patron data management request, a request type of the patron data management request, and the requestor).      
	Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the master data management with schema of Fennell and Gilder in order to have incorporated the update with priority level, as disclosed by Kaminski, since both of these mechanisms are directed to a Master Data Management (MDM) system can act as a remote but authoritative source of information (i.e., master data) for an entity that may not
have a local or intrinsically authoritative source of information. The MDM may act as a hub to service multiple systems, some of which in turn may be an authoritative source of information for different aspects of information for an entity. The MDM mediation application would receive updates from multiple sources, act as a broker to determine which updates are to be regarded as authoritative (i.e., a
"master record") and then provide this updated data to all subscribing systems. A master record may also be referred to as a golden record if the record contains data believed to be substantially the best and most complete data available. The golden record encompasses all the data in every system of record (SOR) within a particular organization. A well-maintained, current golden record is often a fundamental element of the Master Data Management (MDM) policy for an enterprise. Organizations that manage master data typically expend a very large amount of time and resources attempting to explicitly create and maintain the definitive information in the golden record.  An Enterprise Service Bus (ESB) allows any number of systems in an organization to receive updates of data that has
changed in another system. To implement a "single version of truth", a single source system of correct data for any entity must be identified. Changes to this entity (e.g., actions to create, update, or delete data) are then published via the ESB. Other systems that need to retain a copy of the data subscribe to this update, and update their own records accordingly. For any given entity, the master source should
be identified (i.e., the golden record). Incorporating the teachings of Kaminski into Fennell and Gilder would produce then identifying a business context of the request and assigning a respective priority to each of the record data fields, based upon the business context. Mapping each of the record data fields to a respective database source for data to populate the respective data field, the respective
database source having a predetermined level of authoritativeness based upon the assigned priority, as disclosed by Kaminski, (see Abstract).
However, Fennell, Gilder and Kaminski do not appear to specifically disclose wherein the
request type is related to privacy information of the patron in the master record. 
In the same field of endeavor, Yeap discloses wherein the request type is related to privacy information of the patron in the master record (Yeap discloses as consumer awareness of the importance of and need for data privacy increases with the inevitable increases in data-sharing that such reliance engenders, the importance of customer data privacy management. The present invention provides a mechanism for a privacy management policy hub for maintaining privacy information in an effective and efficient manner. A privacy management system according to the present invention through technology and processes that enable an enterprise to implement best practices in the privacy arena. Master data 150 can thus be treated as "trusted"-a unique, complete and accurate representation of the customer's information, available across the enterprise. (see Yeap: Para. 0039-0049). This reads on the claim concepts of wherein the request type is related to privacy information of the patron in the master record). 
	Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the master data management with schema and update with priority level of Fennell, Gilder and Kaminski in order to have incorporated the privacy, as disclosed by Yeap, since both of these mechanisms are directed to Businesses' ever-increasing reliance on information and the computing systems that produce, process, distribute, and maintain such information in its various forms, puts great demands on techniques for thoroughly and efficiently securing that information. Because business organizations can produce and retain large amounts and varieties of information (and normally do so, in fact), the need for securing such information will only increase. These issues are especially important with regard to information kept by businesses regarding their customers. The inability to capitalize on their existing customer relationship management (CRM) and marketing campaign investments, in order to derive customer insight, is a profound problem for businesses lacking an adequate solution to manage privacy compliance. It brings together business and information technology (IT) teams to ensure uniformity, accuracy, and critical data consistency. This information can include social security numbers, health records, and financial data, including bank account and credit card numbers. Keeping private data and sensitive information safe is paramount. If items like financial data, healthcare information, and other personal consumer or user data get into the wrong hands, it can create a dangerous situation. The lack of access control regarding personal information can put individuals at risk for fraud and identity theft. Incorporating the teachings of Yeap into Fennell, Gilder and Kaminski would produce a system architecture is disclosed that includes a privacy management system, as disclosed by Yeap, (see Abstract). 
Regarding independent claim(s) 8, Fennell discloses a system, comprising: a memory; a processor coupled to the memory and configured to, based on instructions stored in the memory (Fennell discloses the information handling system may include memory, one or more processing resources such as a central processing unit (CPU) or hardware or software control logic and computer executable instructions for presenting such a graphical user interface are stored in a memory, (see Fennell: Para. 0026 and 0081). This reads on the claim concepts of a system, comprising: a memory; a processor coupled to the memory and configured to, based on instructions stored in the memory):
receive a patron data management request from a requester to manage a master record of a patron (Fennell discloses for example, an enterprise may outsource various aspects of their business, such as customer relationship management (CRM), enterprise resource planning (ERP), and the like to an external vendor, (see Fennell: Para. 0025-0027). The instructions 1224 may be transmitted or received over the network 1226 via the network interface device 1220, (see Fennell: Para. 0096-0098). The process for maintaining consistency between two or more information sources is known as master data management (MDM). MDM system can include customer, product, vendor, employee, and similar information. Techniques described herein enable users to conduct all setup, configuration and management of MDM services using an Internet Web browser. The disclosed MDM system is multi-tenant, providing data management services to multiple clients concurrently at a single MDM instance and a user can request, they wish to have represented at the MDM system, (see Fennell: Para. 0025-0029 and 0042-0047). If a value of a source record stored therein has changed. If an atom associated with an application determines that a source record has been updated, the atom provides the updated information to the MDM system 131 and update a golden record associated with the customer information, (see Fennell: Para. 0030-0035). This reads on the claim concepts of receive a patron data management request from a requester to manage a master record of a patron). Note: Fennel teaches, as described above, patron data management as customer data management. Fennel discloses that master data as all the data critical to the operation of a business. The data is shared across company, department or enterprise databases which contains customer or patron information as well, this can also be done by request. 
However, Fennell does not appear to specifically disclose wherein the master record is integrated from a first data source having a first schema and a second data source having a second schema different from the first schema and wherein the first schema and the second schema are reconciled with a common exchange schema. 
In the same field of endeavor, Gilder discloses wherein the master record is integrated from a first data source having a first schema and a second data source having a second schema different from the first schema and wherein the first schema and the second schema are reconciled with a common exchange schema (Gilder discloses the definition records may be stored in the definition server with one definition record per Zor ( or type Of remote collection customer) for each local LOB database 206 or table to collect from and or for specific "edge case" schema variation or local operating. The term point of sale ("POS") device means any type or form of electronic cash register including PC based, tablet or mobile devices used to record customer purchases and or record sale transactions, (see Gilder: Para. 0080 and 0134-0139). The structure of these data tables enables the comparison process to perform quickly and efficiently on the client side and these table structures (i.e. schema) are reconciled, or updated, to the current collection definition on each collection run. The data source can include data from one of a financial accounting application, a line of business application and point of sale application and or other LOB application or system (collection rules for data in the data source from the server), (see Gilder: Para. 0071, 0074-0078 and 0124). Note: these data sources are located within or operate internal to an organization (e.g. within their own private network, or behind an Internet firewall on a common shared network) and or transfer data from Internet based SaaS systems over the public Internet using Service Oriented Architectures (SOA) web-services with published, well-known or even privately negotiated interfaces or APis to extract data and send it into an ETL system. This reads on the claim concepts of wherein the master record is integrated from a first data source having a first schema and a second data source having a second schema different from the first schema and wherein the first schema and the second schema are reconciled with a common exchange schema); Note: Gilder teaches that the heterogeneous data sources that can be applied for different business, different companies or different customer. Every business, company and customer have their own schema which defines how their data is organized. The different schemas include different tables, fields and datatypes and the relationship between the different entities.  The entities/databases are all different because of the different information put into the database from each other. All this can be integrated into a cloud database.  
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the master data management of Fennell in order to have incorporated the automated order and update from device master record is integrated (cloud or SaaS systems), as disclosed by Gilder, since both of these mechanisms are directed to the collection, consolidation and general centralized data processing of business data is a necessary precondition to the operation of modern data warehouse systems also known as Business Intelligence (BI) systems and or "Big Data" (BD) systems. In order to analyze and or visualize the data, calculate statistics, compare values, identify or generate key data elements and in general provide modern business reports on business data, a centralized database system must incorporate, take in or consume and process data from one or more remote or external business systems. A database schema is like a skeletal structure representing a logical view of a whole database. It devises all the constraints applied to the data in a particular database. Whenever organizations engage in data modeling, it leads to a schema. A database schema defines how data is organized within a relational database; this is inclusive of logical constraints such as, table names, fields, data types, and the relationships between these entities. Schemas commonly use visual representations to communicate the architecture of the database, becoming the foundation for an organization’s data management discipline. This process of database schema design is also known as data modeling. These data models serve a variety of roles, such as database users, database administrators, and programmers. Patron means, a collection of data records containing all patron information for a particular Client. A set of data for an individual subject, such as a customer, employee or vendor. A data source is the location where data that is being used originates from. Most software systems have lists of data that are shared and used by several of the applications that make up the system. The core data within the enterprise that describes objects around which business is conducted. It typically changes infrequently and can include reference data that is necessary to operate the business. Customer information such as names, phone numbers, and addresses is an excellent example of master data. Management includes the tools and processes an organization uses to establish a single source of truth for all its critical data. Incorporating the teachings of Gilder into Fennell would produce a method, system and computer program product for controlling collection of data from heterogeneous data sources is disclosed, as disclosed by Gilder, (see Abstract). 
However, Fennell and Gilder do not appear to specifically disclose order the patron data management request in a list of patron data management requests according to a priority level of the patron management request; and update the master record of the patron in response to the patron data management request based on the priority level of the patron data management request, a request type of the patron data management request, and the requestor.
In the same field of endeavor, Kaminski discloses order the patron data management request in a list of patron data management requests according to a priority level of the patron management request (Kaminski discloses the MDM may acts as a hub to service multiple systems, some of which in turn may be an authoritative source of information for different aspects of information for an entity. Then identifying a business context of the request and assigning a respective priority to each of the record data fields, based upon the business context. For example, if the assigned priority of a data field 351 is relatively high, then the database source 305 assigned to the data field 351 should have a relatively high level of authoritativeness. Priority information may be assigned qualitatively (e.g., "high", "medium", "low", etc.) or quantitatively (e.g., on a scale of 1 to 5, a percentage scale, a numeric weighting, etc.), (see Kaminski: Col. 12 lines 1-67, Col. 19 lines 1-67 and Col. 20 lines 1-67). This reads on the claim concepts of order the patron data management request in a list of patron data management requests according to a priority level of the patron management request); and
update the master record of the patron in response to the patron data management request based on the priority level of the patron data management request, a request type of the patron data management request, and the requestor (Kaminski discloses the MDM mediation application would receive updates from multiple sources, act as a broker to determine which updates are to be regarded as authoritative (i.e., a "master record") and then provide this updated data to all subscribing systems. The systems in an organization to receive updates of data that has changed in another system. The cloud-based master record about the recipient, because the master record may have been updated. A conventional Golden Record sets up a maintaining organization for failure, because data is not static but rather often changes significantly over time, (see Kaminski: Col. 7 lines 1-67, Col. 15 lines 1-67 and Col. 16 lines 1-67). The business context may be inferred from a characteristic of a requestor of the request (e.g., an identity of the requestor, affiliation of the requestor, etc.). Priority information may be assigned qualitatively (e.g., "high", "medium", "low", etc.) or quantitatively (e.g., on a scale of 1 to 5, a percentage scale, a numeric weighting, etc.), (see Kaminski: Col. 9 lines 1-67, Col. 10 lines 1-67 and Col. 19 lines 1-67). This reads on the claim concepts of update the master record of the patron in response to the patron data management request based on the priority level of the patron data management request, a request type of the patron data management request, and the requestor),      
	Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the master data management with schema of Fennell and Gilder in order to have incorporated the update with priority level, as disclosed by Kaminski, since both of these mechanisms are directed to a Master Data Management (MDM) system can act as a remote but authoritative source of information (i.e., master data) for an entity that may not
have a local or intrinsically authoritative source of information. The MDM may act as a hub to service multiple systems, some of which in turn may be an authoritative source of information for different aspects of information for an entity. The MDM mediation application would receive updates from multiple sources, act as a broker to determine which updates are to be regarded as authoritative (i.e., a
"master record") and then provide this updated data to all subscribing systems. A master record may also be referred to as a golden record if the record contains data believed to be substantially the best and most complete data available. The golden record encompasses all the data in every system of record (SOR) within a particular organization. A well-maintained, current golden record is often a fundamental element of the Master Data Management (MDM) policy for an enterprise. Organizations that manage master data typically expend a very large amount of time and resources attempting to explicitly create and maintain the definitive information in the golden record.  An Enterprise Service Bus (ESB) allows any number of systems in an organization to receive updates of data that has
changed in another system. To implement a "single version of truth", a single source system of correct data for any entity must be identified. Changes to this entity (e.g., actions to create, update, or delete data) are then published via the ESB. Other systems that need to retain a copy of the data subscribe to this update, and update their own records accordingly. For any given entity, the master source should
be identified (i.e., the golden record). Incorporating the teachings of Kaminski into Fennell and Gilder would produce then identifying a business context of the request and assigning a respective priority to each of the record data fields, based upon the business context. Mapping each of the record data fields to a respective database source for data to populate the respective data field, the respective
database source having a predetermined level of authoritativeness based upon the assigned priority, as disclosed by Kaminski, (see Abstract).
However, Fennell, Gilder and Kaminski do not appear to specifically disclose wherein the request type is related to privacy information of the patron in the master record. 
In the same field of endeavor, Yeap discloses wherein the request type is related to privacy information of the patron in the master record (Yeap discloses as consumer awareness of the importance of and need for data privacy increases with the inevitable increases in data-sharing that such reliance engenders, the importance of customer data privacy management. The present invention provides a mechanism for a privacy management policy hub for maintaining privacy information in an effective and efficient manner. A privacy management system according to the present invention through technology and processes that enable an enterprise to implement best practices in the privacy arena. Master data 150 can thus be treated as "trusted"-a unique, complete and accurate representation of the customer's information, available across the enterprise. (see Yeap: Para. 0039-0049). This reads on the claim concepts of wherein the request type is related to privacy information of the patron in the master record).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the master data management with schema and update with priority level of Fennell, Gilder and Kaminski in order to have incorporated the privacy, as disclosed by Yeap, since both of these mechanisms are directed to Businesses' ever-increasing reliance on information and the computing systems that produce, process, distribute, and maintain such information in its various forms, puts great demands on techniques for thoroughly and efficiently securing that information. Because business organizations can produce and retain large amounts and varieties of information (and normally do so, in fact), the need for securing such information will only increase. These issues are especially important with regard to information kept by businesses regarding their customers. The inability to capitalize on their existing customer relationship management (CRM) and marketing campaign investments, in order to derive customer insight, is a profound problem for businesses lacking an adequate solution to manage privacy compliance. It brings together business and information technology (IT) teams to ensure uniformity, accuracy, and critical data consistency. This information can include social security numbers, health records, and financial data, including bank account and credit card numbers. Keeping private data and sensitive information safe is paramount. If items like financial data, healthcare information, and other personal consumer or user data get into the wrong hands, it can create a dangerous situation. The lack of access control regarding personal information can put individuals at risk for fraud and identity theft. Incorporating the teachings of Yeap into Fennell, Gilder and Kaminski would produce a system architecture is disclosed that includes a privacy management system, as disclosed by Yeap, (see Abstract).
Regarding independent claim(s) 15, Fennell discloses a non-transitory computer-readable apparatus having instructions stored thereon that, when executed by a computing device, cause the computing device to perform operations comprising (Fennell discloses the information handling system may include memory, one or more processing resources such as a central processing unit (CPU) or hardware or software control logic and computer executable instructions for presenting such a graphical user interface are stored in a memory. The main memory 1204 and the processor 1202 also may include computer-readable media, (see Fennell: Para. 0026, 0081 and 0093-0097). This reads on the claim concepts of a non-transitory computer-readable apparatus having instructions stored thereon that, when executed by a computing device, cause the computing device to perform operations comprising):
receiving a patron data management request from a requester to manage a master record of a patron (Fennell discloses for example, an enterprise may outsource various aspects of their business, such as customer relationship management (CRM), enterprise resource planning (ERP), and the like to an external vendor, (see Fennell: Para. 0025-0027). The instructions 1224 may be transmitted or received over the network 1226 via the network interface device 1220, (see Fennell: Para. 0096-0098). The process for maintaining consistency between two or more information sources is known as master data management (MDM). MDM system can include customer, product, vendor, employee, and similar information. Techniques described herein enable users to conduct all setup, configuration and management of MDM services using an Internet Web browser. The disclosed MDM system is multi-tenant, providing data management services to multiple clients concurrently at a single MDM instance and a user can request, they wish to have represented at the MDM system, (see Fennell: Para. 0025-0029 and 0042-0047). If a value of a source record stored therein has changed. If an atom associated with an application determines that a source record has been updated, the atom provides the updated information to the MDM system 131 and update a golden record associated with the customer information, (see Fennell: Para. 0030-0035). Note: Fennel teaches, as described above, patron data management as customer data management. Fennel discloses that master data as all the data critical to the operation of a business. The data is shared across company, department or enterprise databases which contains customer or patron information as well, this can also be done by request. 
However, Fennell does not appear to specifically disclose wherein the master record is integrated from a first data source having a first schema and a second data source having a second schema different from the first schema and wherein the first schema and the second schema are reconciled with a common exchange schema. 
In the same field of endeavor, Gilder discloses wherein the master record is integrated from a first data source having a first schema and a second data source having a second schema different from the first schema and wherein the first schema and the second schema are reconciled with a common exchange schema (Gilder discloses the definition records may be stored in the definition server with one definition record per Zor ( or type Of remote collection customer) for each local LOB database 206 or table to collect from and or for specific "edge case" schema variation or local operating. The term point of sale ("POS") device means any type or form of electronic cash register including PC based, tablet or mobile devices used to record customer purchases and or record sale transactions, (see Gilder: Para. 0080 and 0134-0139). The structure of these data tables enables the comparison process to perform quickly and efficiently on the client side and these table structures (i.e. schema) are reconciled, or updated, to the current collection definition on each collection run. The data source can include data from one of a financial accounting application, a line of business application and point of sale application and or other LOB application or system (collection rules for data in the data source from the server), (see Gilder: Para. 0071, 0074-0078 and 0124). Note: these data sources are located within or operate internal to an organization (e.g. within their own private network, or behind an Internet firewall on a common shared network) and or transfer data from Internet based SaaS systems over the public Internet using Service Oriented Architectures (SOA) web-services with published, well-known or even privately negotiated interfaces or APis to extract data and send it into an ETL system. This reads on the claim concepts of wherein the master record is integrated from a first data source having a first schema and a second data source having a second schema different from the first schema and wherein the first schema and the second schema are reconciled with a common exchange schema); Note: Gilder teaches that the heterogeneous data sources that can be applied for different business, different companies or different customer. Every business, company and customer have their own schema which defines how their data is organized. The different schemas include different tables, fields and datatypes and the relationship between the different entities.  The entities/databases are all different because of the different information put into the database from each other. All this can be integrated into a cloud database.  
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the master data management of Fennell in order to have incorporated the automated order and update from device master record is integrated (cloud or SaaS systems), as disclosed by Gilder, since both of these mechanisms are directed to the collection, consolidation and general centralized data processing of business data is a necessary precondition to the operation of modern data warehouse systems also known as Business Intelligence (BI) systems and or "Big Data" (BD) systems. In order to analyze and or visualize the data, calculate statistics, compare values, identify or generate key data elements and in general provide modern business reports on business data, a centralized database system must incorporate, take in or consume and process data from one or more remote or external business systems. A database schema is like a skeletal structure representing a logical view of a whole database. It devises all the constraints applied to the data in a particular database. Whenever organizations engage in data modeling, it leads to a schema. A database schema defines how data is organized within a relational database; this is inclusive of logical constraints such as, table names, fields, data types, and the relationships between these entities. Schemas commonly use visual representations to communicate the architecture of the database, becoming the foundation for an organization’s data management discipline. This process of database schema design is also known as data modeling. These data models serve a variety of roles, such as database users, database administrators, and programmers. Patron means, a collection of data records containing all patron information for a particular Client. A set of data for an individual subject, such as a customer, employee or vendor. A data source is the location where data that is being used originates from. Most software systems have lists of data that are shared and used by several of the applications that make up the system. The core data within the enterprise that describes objects around which business is conducted. It typically changes infrequently and can include reference data that is necessary to operate the business. Customer information such as names, phone numbers, and addresses is an excellent example of master data. Management includes the tools and processes an organization uses to establish a single source of truth for all its critical data. Incorporating the teachings of Gilder into Fennell would produce a method, system and computer program product for controlling collection of data from heterogeneous data sources is disclosed, as disclosed by Gilder, (see Abstract).
However, Fennell and Gilder do not appear to specifically disclose ordering the patron data management request in a list of patron data management requests according to a priority level of the patron management request; updating the master record of the patron in response to the patron data management request based on the priority level of the patron data management request, a request type of the patron data management request, and the requestor.
In the same field of endeavor, Kaminski discloses ordering the patron data management request in a list of patron data management requests according to a priority level of the patron management request (Kaminski discloses the MDM may acts as a hub to service multiple systems, some of which in turn may be an authoritative source of information for different aspects of information for an entity. Then identifying a business context of the request and assigning a respective priority to each of the record data fields, based upon the business context. For example, if the assigned priority of a data field 351 is relatively high, then the database source 305 assigned to the data field 351 should have a relatively high level of authoritativeness. Priority information may be assigned qualitatively (e.g., "high", "medium", "low", etc.) or quantitatively (e.g., on a scale of 1 to 5, a percentage scale, a numeric weighting, etc.), (see Kaminski: Col. 12 lines 1-67, Col. 19 lines 1-67 and Col. 20 lines 1-67). This reads on the claim concepts of ordering the patron data management request in a list of patron data management requests according to a priority level of the patron management request);
updating the master record of the patron in response to the patron data management request based on the priority level of the patron data management request, a request type of the patron data management request, and the requestor (Kaminski discloses the MDM mediation application would receive updates from multiple sources, act as a broker to determine which updates are to be regarded as authoritative (i.e., a "master record") and then provide this updated data to all subscribing systems. The systems in an organization to receive updates of data that has changed in another system. The cloud-based master record about the recipient, because the master record may have been updated. A conventional Golden Record sets up a maintaining organization for failure, because data is not static but rather often changes significantly over time, (see Kaminski: Col. 7 lines 1-67, Col. 15 lines 1-67 and Col. 16 lines 1-67). The business context may be inferred from a characteristic of a requestor of the request (e.g., an identity of the requestor, affiliation of the requestor, etc.). Priority information may be assigned qualitatively (e.g., "high", "medium", "low", etc.) or quantitatively (e.g., on a scale of 1 to 5, a percentage scale, a numeric weighting, etc.), (see Kaminski: Col. 9 lines 1-67, Col. 10 lines 1-67 and Col. 19 lines 1-67). This reads on the claim concepts of updating the master record of the patron in response to the patron data management request based on the priority level of the patron data management request, a request type of the patron data management request, and the requestor),      
	Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the master data management with schema of Fennell and Gilder in order to have incorporated the update with priority level, as disclosed by Kaminski, since both of these mechanisms are directed to a Master Data Management (MDM) system can act as a remote but authoritative source of information (i.e., master data) for an entity that may not
have a local or intrinsically authoritative source of information. The MDM may act as a hub to service multiple systems, some of which in turn may be an authoritative source of information for different aspects of information for an entity. The MDM mediation application would receive updates from multiple sources, act as a broker to determine which updates are to be regarded as authoritative (i.e., a
"master record") and then provide this updated data to all subscribing systems. A master record may also be referred to as a golden record if the record contains data believed to be substantially the best and most complete data available. The golden record encompasses all the data in every system of record (SOR) within a particular organization. A well-maintained, current golden record is often a fundamental element of the Master Data Management (MDM) policy for an enterprise. Organizations that manage master data typically expend a very large amount of time and resources attempting to explicitly create and maintain the definitive information in the golden record.  An Enterprise Service Bus (ESB) allows any number of systems in an organization to receive updates of data that has
changed in another system. To implement a "single version of truth", a single source system of correct data for any entity must be identified. Changes to this entity (e.g., actions to create, update, or delete data) are then published via the ESB. Other systems that need to retain a copy of the data subscribe to this update, and update their own records accordingly. For any given entity, the master source should
be identified (i.e., the golden record). Incorporating the teachings of Kaminski into Fennell and Gilder would produce then identifying a business context of the request and assigning a respective priority to each of the record data fields, based upon the business context. Mapping each of the record data fields to a respective database source for data to populate the respective data field, the respective
database source having a predetermined level of authoritativeness based upon the assigned priority, as disclosed by Kaminski, (see Abstract).
However, Fennell, Gilder and Kaminski do not appear to specifically disclose wherein the request type is related to privacy information of the patron in the master record. 
In the same field of endeavor, Yeap discloses related to privacy information of the patron in the master record (Yeap discloses as consumer awareness of the importance of and need for data privacy increases with the inevitable increases in data-sharing that such reliance engenders, the importance of customer data privacy management. The present invention provides a mechanism for a privacy management policy hub for maintaining privacy information in an effective and efficient manner. A privacy management system according to the present invention through technology and processes that enable an enterprise to implement best practices in the privacy arena. Master data 150 can thus be treated as "trusted"-a unique, complete and accurate representation of the customer's information, available across the enterprise, (see Yeap: Para. 0039-0049). This reads on the claim concepts of related to privacy information of the patron in the master record). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the master data management with schema and update with priority level of Fennell, Gilder and Kaminski in order to have incorporated the privacy, as disclosed by Yeap, since both of these mechanisms are directed to Businesses' ever-increasing reliance on information and the computing systems that produce, process, distribute, and maintain such information in its various forms, puts great demands on techniques for thoroughly and efficiently securing that information. Because business organizations can produce and retain large amounts and varieties of information (and normally do so, in fact), the need for securing such information will only increase. These issues are especially important with regard to information kept by businesses regarding their customers. The inability to capitalize on their existing customer relationship management (CRM) and marketing campaign investments, in order to derive customer insight, is a profound problem for businesses lacking an adequate solution to manage privacy compliance. It brings together business and information technology (IT) teams to ensure uniformity, accuracy, and critical data consistency. This information can include social security numbers, health records, and financial data, including bank account and credit card numbers. Keeping private data and sensitive information safe is paramount. If items like financial data, healthcare information, and other personal consumer or user data get into the wrong hands, it can create a dangerous situation. The lack of access control regarding personal information can put individuals at risk for fraud and identity theft. Incorporating the teachings of Yeap into Fennell, Gilder and Kaminski would produce a system architecture is disclosed that includes a privacy management system, as disclosed by Yeap, (see Abstract).
Regarding dependent claim(s) 22, the combination of Fennell, Gilder and Kaminski discloses the method as in claim 1. However, the combination of Fennell, Gilder and Kaminski do not appear to specifically disclose further comprising displaying, by the computing device in a user interface, a note from the requestor along with the request type to delete privacy information of the patron.
In the same field of endeavor, Yeap discloses further comprising displaying, by the computing device in a user interface, a note from the requestor along with the request type to delete privacy information of the patron (Yeap discloses Delete/Update/Replace Contact on Financial Account, (see Yeap: Para. 0158-0169). One or more display monitors with user interface, (see Yeap: Para. 0172-0175). A system according to the present invention comes with an admin user interface for working customer information through a data management process, (see Yeap: Para. 0056-0060). This reads on the claim concepts of further comprising displaying, by the computing device in a user interface, a note from the requestor along with the request type to delete privacy information of the patron). 
Regarding claim 24, (drawn system): claim 24 is system claim respectively that correspond to method of claim 22. Therefore, 24 is rejected for at least the same reasons as the method 22. 
Regarding claim 26, (drawn non-transitory computer-readable apparatus): claim 26 is non-transitory computer-readable apparatus claim respectively that correspond to method of claim 22. Therefore, 26 is rejected for at least the same reasons as the method 22.       
Claims 2, 4-6, 9, 11-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fennell et al. (US 2014/0351205 A1, hereinafter Fennell) in view of Gilder et al. (US 2018/0225345 A1, hereinafter Gilder), in view of Kaminski et al. (US 10,552,630 A1, hereinafter Kaminski), Yeap et al. (US 2009/0254511 A1, hereinafter Yeap) and in view of Anderson et al. (US 2004/0139018 A1, hereinafter Anderson). 
Regarding dependent claim(s) 2, the combination of Fennell, Gilder, Kaminski and Yeap discloses the method as in claim 1. However, the combination of Fennell, Gilder, Kaminski and Yeap do not appear to specifically disclose further comprising displaying, by the computing device in a user interface, audit data, metrics data, data flowing status, and data errors related to the master record.
  In the same field of endeavor, Anderson discloses further comprising displaying, by the computing device in a user interface, audit data, metrics data, data flowing status, and data errors related to the master record (The Query Integration interface provides an interface to receive and display a result set, (see Anderson: Para. 1363 and 1366). Device Management and generic GUI tools which need to deal with collections of arbitrary MASS objects at runtime, (see Anderson: Para. 0161- 0173 and 1427). Devices contain registers which maintain counts and amount totals for transactions of configured types for audit purposes, (see Anderson: Para. 0262-0268 and 0955-0999). Anderson discloses updating patron records, which is audit data related to the patron data. The modification of data that is already in the database is referred to as updating. Where a patron holds a personalized card, the card may need to be present to update the details stored on the card, (see Anderson: Para. 0344- 0359). The system provides the following user interface (a user's username/password is captured via a login dialogue of the interface). The MDate class represents points in time measured (metrics data) to a resolution of one day. Client A and Client Bare engaged in an information flow on the topic (data flowing status). Data Error means errors caused by failures in data conversion or failures (Logs Notifications of Service actions and errors). An update purse transaction is created which indicates that the purse master record should be changed to reflect any changes, (see Anderson: Para. 0420- 0424, 0602, 0847-0866, 1342-1348, 1442-1443 and 1550-1586). This reads on the claim concept of further comprising displaying, by the computing device in a user interface, audit data, metrics data, data flowing status, and data errors related to the master record).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the master data management with schema and update with priority level with privacy of Fennell, Gilder, Kaminski and Yeap in order to have incorporated the displaying, as disclosed by Anderson, since both of these mechanisms are directed to card transaction systems have been produced for specific applications by developing a system architecture specifically for that application. A typical architecture would be established that involves developing discrete system components for all of the different entities or actors of the system. The present invention also provides software for a multiple application card system, stored on computer readable storage media, including a plurality of component infrastructures, said component infrastructures each having core components, said infrastructures having a hierarchal relationship such that one infrastructure is dependent on components of a lower infrastructure, and said core components being configurable for different card transaction applications. Data can be stored in several ways and implemented in a range of styles. These include consolidation, registry, centralized and, ultimately, coexistence. These styles support differing degrees to which master data is stored and governed centrally, or in a distributed fashion. Data display refers to computer output of data to a user, and assimilation of information from such outputs. the system architectures described above have any flexibility for deployment in other environments. Incorporating the teachings of Anderson into Fennell, Gilder, Kaminski and Yeap would produce plurality of component infrastructures, the component infrastructures each having core components of the system, the infrastructures having a hierarchal relationship such that one infrastructure is dependent on components of a lower infrastructure, and the core components being configurable for different card transaction applications, as disclosed by Anderson, (see Abstract). 
Regarding dependent claim(s) 4, the combination of Fennell, Gilder, Kaminski and Yeap discloses the method as in claim 1. However, the combination of Fennell, Gilder, Kaminski and Yeap do not appear to specifically disclose further comprising identifying, by the computing device in response to a query of patron data of the master record, the first data source or the second data source for the patron data in the master record of the patron. 
In the same field of endeavor, Anderson discloses further comprising identifying, by the computing device in response to a query of patron data of the master record, the first data source or the second data source for the patron data in the master record of the patron (Anderson discloses Mapping Definition, the mapping between the two schemas (models). Object Schema (model), this defines the structure of objects on the application side. Database Schema (model), this defines the structure of data stored in the Data Store, (see Anderson: Para. 0944-0990). The Patron Management package provides services to maintain a patron's details, such as name, address, patron ID, and so on, {see Anderson: 0087-0089). MASS systems require devices that process patron transactions and connect to equipment such as smartcard readers, ticket readers, barrier gates, turnstiles, and door latches. Request transfer of usage data and audit registers from devices connected to the system, {see Anderson: Para. 0142 and 0147). Information exchange is based on the concept of a topic. Publishers produce information and publish it to a topic. Subscribers register interest in a topic and receive information published to that topic, (see Anderson: Para. 0846-0849). The API used for maintaining persistence objects and developing DataSources is also described and Datasource Sub-System (first data source or the second data source). Creation of an instance of DataStore Query allows queries to be made requesting a collection of objects fitting a particular criterion. The Back Office creates a master record for the identified purse. The add purse process can include the enabling of the card, if the purse is added when the patron is present, however, a batch of purses could be added to cards, with the blocking status set to blocked, then the card can be enabled when sold, (Anderson: Para. 0420-0424, 0942-0977 and 0990-1007). This reads on the claim concepts of further comprising identifying, by the computing device in response to a query of patron data of the master record, the first data source or the second data source for the patron data in the master record of the patron). 
Regarding dependent claim(s) 5, the combination of Fennell, Gilder, Kaminski and Yeap discloses the method as in claim 1. However, the combination of Fennell, Gilder, Kaminski and Yeap do not appear to specifically disclose wherein updating the master record of the patron includes deleting, by the computing device in response to the patron data management request, the privacy information of the patron in the master record.
In the same field of endeavor, Anderson discloses wherein updating the master record of the patron includes deleting, by the computing device in response to the patron data management request, the privacy information of the patron in the master record (The Patron Management package provides services to maintain a patron's details, such as name, address and patron ID, (see Anderson: Para. 0087). Remove existing object instances from the collection, which will delete the object from the data store on persist. Master record is a comprehensive process to drive better business insights by providing a single, trusted, view into customer and product data across the enterprise, (see Anderson: 1025, 1029, 1046, 1265 and 1266). An update purse transaction is created which indicates that the purse master record should be changed to reflect any changes. Any value remaining on the purse is then be refunded to the patron and the master record for the purse at the Back Office marked as the purse has been deleted. The server cooperates with the clients in arbitrating between multiple service requests (request type of the patron data management). The operator or issuer would then also deal directly with the Patron on all card transactions. The Business Infrastructure, as shown in FIG. 4, includes packages which handle Card, Device, Financial, Network, Operational, Participant, Patron, Purse, Security, Service and System management. The Patron Management package provides services to maintain a patron's details, such as name, address, patron ID, and so on. Certain transaction details are also managed, such as autoload approvals, bad debts, refund history, and so on. The proper use of message digests, message authentication codes, or digital signatures are used in conjunction with encryption if data integrity and authenticity is required in addition to privacy, (see Anderson: Para. 0078-0108, 0420-0424, 0505-0549, 0863-0855, 1166 and 1183). This reads on the claim concept of wherein updating the master record of the patron includes deleting, by the computing device in response to the patron data management request, the privacy information of the patron in the master record). 
Regarding dependent claim(s) 6, the combination of Fennell, Gilder, Kaminski and Yeap discloses the method as in claim 1. However, the combination of Fennell, Gilder, Kaminski and Yeap do not appear to specifically disclose wherein the master record is updated in response to the patron data management request.
In the same field of endeavor, Anderson discloses wherein the master record is updated in response to the patron data management request (The Back Office creates a master record for the identified purse. The add purse process can include the enabling of the card, if the purse is added when the patron is present. Master record, a set of data an individual for identifying, such as a customer, employee and vendor. The security framework requires the ability to create, read, update, and delete user accounts in the system, (see Anderson: Para. 0420-0422 and 0526-0542). This reads on the claim concept of wherein the master record is updated in response to the patron data management request).        
	 Regarding claim 9, (drawn system): claim 9 is system claim respectively that correspond to
method of claim 2. Therefore, 9 is rejected for at least the same reasons as the method 2. 
	Regarding claim 11, (drawn system): claim 11 is system claim respectively that correspond to
method of claim 4. Therefore, 11 is rejected for at least the same reasons as the method 4. 
	Regarding claim 12, (drawn system): claim 12 is system claim respectively that correspond to method of claim 5. Therefore, 12 is rejected for at least the same reasons as the method 5.
	Regarding claim 13, (drawn system): claim 13 is system claim respectively that correspond to
method of claim 6. Therefore, 13 is rejected for at least the same reasons as the method 6.
Regarding claim 16, (drawn non-transitory computer-readable apparatus): claim 16 is non-transitory computer-readable apparatus claim respectively that correspond to method of claim 2.
Therefore, 16 is rejected for at least the same reasons as the method 2.
	Regarding claim 17, (drawn non-transitory computer-readable apparatus): claim 17 is non-transitory computer-readable apparatus claim respectively that correspond to method of claim 4.
Therefore, 17 is rejected for at least the same reasons as the method 4. 
	Regarding claim 18, (drawn non-transitory computer-readable apparatus): claim 18 is non-transitory computer-readable apparatus claim respectively that correspond to method of claim 5.
Therefore, 18 is rejected for at least the same reasons as the method 5. 
Claims 21, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Fennell et al. (US 2014/0351205 A1, hereinafter Fennell) in view of Gilder et al. (US 2018/0225345 A1, hereinafter Gilder), in view of Kaminski et al. (US 10,552,630 A1, hereinafter Kaminski), Yeap et al. (US 2009/0254511 A1, hereinafter Yeap) and in view of Kumar et al. (US 2011/0173119 A1, hereinafter Kumar). 
Regarding dependent claim(s) 21, the combination of Fennell, Gilder, Kaminski and Yeap discloses the method as in claim 1. However, the combination of Fennell, Gilder, Kaminski and Yeap do not appear to specifically disclose wherein updating the master record of the patron comprises: merging, by the computing device in response to the patron data management request, the master record of the patron with another master record of the patron into a single profile record for the patron. 
In the same field of endeavor, Kumar discloses wherein updating the master record of the patron comprises: merging, by the computing device in response to the patron data management request, the master record of the patron with another master record of the patron into a single profile record for the patron (Kumar discloses this type of summarization would be designed to enhance a user's position based on his profile information. In this case, updated data about latest interest rates, stock performances, car prices, airline ticket discounts, and so on would be stored by the service for comparative purposes. If a user request for a summary can be equaled or bettered in terms of any advantage to the user, such summary (merging) data may be included. The master record contains what an organization needs to know about critical "things" a customer, location, product, supplier, and so on to facilitate a task or action such as a marketing campaign, a service call, or a sales conversation. For example, reports of changes in account balances in bank accounts, stock purchases, stock values, total airline travel purchases, frequent-flier miles, and the like may be summarized and provided to the users in many different ways. My Bank.com may have more than one URL associated for such as different accounts or businesses associated also with a single subscriber (the master record of the patron with another master record of the patron into a single profile). User 283 as a patron of service provider 293, can manage all personal aspects of data held under the identification of user 283 in all of servers 299-303 through a single interface served by portal server 297. In step 119, a database containing user information and parameters is accessed and reviewed (master record), (see Kumar: Para. 0066-0084, 0098-0101, 0114, 0118-0125, 0205-0209 and 0223 and 0275). This reads on the claim concepts of wherein updating the master record of the patron comprises: merging, by the computing device in response to the patron data management request, the master record of the patron with another master record of the patron into a single profile record for the patron). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the master data management with schema and update with priority level with privacy of Fennell, Gilder, Kaminski and Yeap in order to have incorporated the merging or summarization process, as disclosed by Kumar, since both of these mechanisms are directed to the interactive set-up link provides an additional secondary interface for manually adding new bills to be listed in the main interface for bill payment. In this aspect, the interactive options for treating a listed bill include viewing a full account of the bill, paying the bill, marking the bill has paid, deleting the bill, obtaining advice regarding selected treatment of the bill, and receiving an alert associated with the bill. Obtaining advice regarding selected treatment of the bill includes, in a preferred aspect, calculated and solution-oriented results. In another aspect, selection of the option for viewing a full account of the bill causes automated navigation and log-in to a third-party site hosting a full accounting of the bill. These are just a few examples of master data that you can see embedded within these transactions. And then we have separately from that, the actual transactional data. There's a key distinction between transactional data and master data. Master data management creates a master record (also known as a "golden record" or "best version of the truth") that contains the essential information upon which a business or organization relies. The master record contains what an organization needs to know about critical "things" -a customer, location, product, supplier, and so on-to facilitate a task or action such as a marketing campaign, a service call, or a sales conversation. Master data are key data that are shared by all Service Manager applications, and are stored as records in support tables. Master data are often provided by functions outside of Information Technology, such as Human Resource Management, Finance, and Facilities. Patron data is defined as information that identifies a library patron or information that can be connected to a patron. Many companies offer various subscription services accessible via the Internet. For example, many people now do their banking, stock trading, shopping, and so forth from the comfort of their own homes via Internet access. Typically, a user, through subscription, has access to personalized and secure WEB pages for such functions. By typing in a user name and a password or other personal identification code, a user may obtain information, initiate transactions, buy stock, and accomplish a myriad of other tasks. Incorporating the teachings of Kumar into Fennell, Gilder, Kaminski and Yeap would produce a user operating the main interface from a remote node having access to the data-packet-network may view all aggregated bills and initiate treatment of such bills according to selected interactive options. The treatment is ordered by the operating user and performed by proxy by a service entity hosting the interface, as disclosed by Kumar, (see Abstract).
Regarding claim 23, (drawn system): claim 23 is system claim respectively that correspond to method of claim 21. Therefore, 23 is rejected for at least the same reasons as the method 21.
Regarding claim 25, (drawn non-transitory computer-readable apparatus): claim 25 is non-transitory computer-readable apparatus claim respectively that correspond to method of claim 21. Therefore, 25 is rejected for at least the same reasons as the method 21.
                                                          Examiner's Notes
Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are considered pertinent to applicant's disclosure to further show the general state of the art.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOHANES Demiss KELEMEWORK whose telephone number is (571)272-8772. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOHANES D KELEMEWORK/Examiner, Art Unit 2164                                                                                                                                                                                                        
/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164